Name: Commission Implementing Regulation (EU) NoÃ 308/2012 of 11Ã April 2012 amending the rate of additional duty for products listed in Annex I to Council Regulation (EC) NoÃ 673/2005 establishing additional customs duties on imports of certain products originating in the United States of America
 Type: Implementing Regulation
 Subject Matter: competition;  international trade;  tariff policy;  America;  trade;  EU finance
 Date Published: nan

 12.4.2012 EN Official Journal of the European Union L 102/5 COMMISSION IMPLEMENTING REGULATION (EU) No 308/2012 of 11 April 2012 amending the rate of additional duty for products listed in Annex I to Council Regulation (EC) No 673/2005 establishing additional customs duties on imports of certain products originating in the United States of America THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 673/2005 of 25 April 2005 establishing additional customs duties on imports of certain products originating in the United States of America (1), and in particular Article 3 thereof, Whereas: (1) As a result of the United States failure to bring the Continued Dumping and Subsidy Offset Act (CDSOA) in compliance with its obligations under the WTO agreements, Regulation (EC) No 673/2005 imposed a 15 % ad valorem additional customs duty on imports of certain products originating in the United States as from 1 May 2005. In conformity with the WTO authorisation to suspend the application of concessions to the United States, the Commission is to adjust the level of suspension annually to the level of nullification or impairment caused by the CDSOA to the European Union at that time. (2) The CDSOA disbursements for the most recent year for which data are available relate to the distribution of anti-dumping and countervailing duties collected during the Fiscal Year 2011 (1 October 2010  30 September 2011). On the basis of the data published by the United States Customs and Border Protection, the level of nullification or impairment caused to the Union is calculated at USD 3 241 000. (3) The level of nullification or impairment and consequently of suspension has decreased. However, the level of suspension cannot be adjusted to the level of nullification or impairment by adding or removing products from the list in Annex I to Regulation (EC) No 673/2005. As a consequence, in accordance with Article 3(1)(e) of that Regulation, the Commission should keep the list of products in Annex I unchanged and amend the rate of the additional duty in order to adjust the level of suspension to the level of nullification or impairment. The three products listed in Annex I should therefore be maintained on the list and the rate of additional import duty should be amended and set at 6 %. (4) The effect of a 6 % ad valorem additional import duty on imports from the United States of the products in Annex I represents, over one year, a value of trade that does not exceed USD 3 241 000. (5) To make sure that there are no delays in the application of the amended rate of additional import duty, this Implementing Regulation should enter into force on the day of its publication. (6) The measures provided for in this Implementing Regulation are in accordance with the opinion delivered by the Committee on Trade Retaliation, HAS ADOPTED THIS REGULATION: Article 1 An ad valorem duty of 6 % additional to the customs duty applicable under Council Regulation (EEC) No 2913/92 (2) shall be imposed on the products originating in the United States of America listed in Annex I to Regulation (EC) No 673/2005. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 May 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 110, 30.4.2005, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX I The products on which additional duties are to apply are identified by their eight-digit CN codes. The description of products classified under these codes can be found in Annex I to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1) as amended by Council Regulation (EC) No 493/2005 (2). 0710 40 00 9003 19 30 8705 10 00 (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 82, 31.3.2005, p. 1.